Citation Nr: 0216682	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran had World War II service.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied the claim 
in March 1998, and the appellant appealed its decision.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for limitation of the left leg at 130 degrees, 
residual of a gunshot wound, with fracture of the patella.  
The disability was rated as 50 percent disabling.

2.  The veteran died in January 1997 from pneumonia due to 
pulmonary tuberculosis.

3.  Service-connected disability played no substantial or 
material part in his death.

4.  Pulmonary tuberculosis was not manifested during service 
or within three years of service separation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly referenced the provisions of the VCAA, 
its development and adjudication of the claim was consistent 
with them, and VA's duties have been fulfilled nevertheless, 
both from pre- and post-VCAA enactment action.  

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the claimant 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The appellant was 
notified of evidence and information needed to substantiate 
and complete her claim in VA's March 1997 letter to her, its 
June 1997 rating decision and notification letter, its March 
1998 rating decision and April 1998 notification letter to 
her, its March 1999 statement of the case, its October 2000 
letter to her, its June 2001 letter to her, and its August 
2002 supplemental statement of the case.  

After development efforts, VA in June 2001 advised the 
appellant that she could submit additional evidence, and that 
if she did not submit additional evidence, it would decide 
her claim. 

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and other correspondence with the appellant 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, __ Vet.App. __, 
__, No. 01-997, slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  The 
veteran's service medical records were already of record when 
the appellant filed her claim.  So were post-service medical 
and other records dating up to August 1990.  Reasonable 
attempts were made to obtain identified medical records, and 
private medical records have been received.  Additionally, 
medical evidence which is adequate for VA purposes as 
contemplated by 38 C.F.R. § 3.326 (2002) is of record.

The RO informed the appellant once more in July 2001 that she 
could submit additional evidence.

The communications from VA to the appellant informed her of 
the type of evidence which would be relevant and assisted her 
in providing it.  In this case, VA's actions are consistent 
with the VCAA, 38 C.F.R. § 3.103, 3.159 and 3.326 (2002) as 
amended, and the duty to assist and the duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete the claim.

While the RO did not expressly mention the VCAA, there is no 
prejudice to the appellant in its failing to do so, as 
compliance with the law is present.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

VA's development and adjudication of the appellant's claim 
was consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.159 and 3.326(a) (compare the 2001 and 2002 
versions) and no further action is necessary.  VA's duties 
have been fulfilled.  For the reasons previously set forth, 
the Board believes that the appellant has been given ample 
process to provide evidence and argument in support of her 
claim.  In short, the Board finds that the appellant has been 
given adequate notice of the need to submit evidence or 
argument.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2002).  Additionally, service 
connection may be granted for disability which was 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Furthermore, the service 
incurrence or aggravation of tuberculosis is presumed, in the 
absence of affirmative evidence to the contrary, if it is 
manifested to a degree of 10 percent within three years of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

When any veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children, 
and parents.  The standards and criteria for determining 
whether or not a disability is service-connected shall be 
those applicable under chapter 11 of this title.  
38 U.S.C.A. § 1310 (West 1991 and Supp. 2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  
It is considered the principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For it to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death.  
38 C.F.R. § 3.312(c).

Analysis

The Board notes that it is not contended or shown, based upon 
a review of the evidence of record, including service medical 
records and other medical records proximate to service, that 
the veteran's pulmonary tuberculosis was manifested in 
service or to a degree of 10 percent within three years after 
service separation.  Accordingly, it can not be concluded 
that it was incurred or aggravated in service,  
38 U.S.C.A. §§ 1101(3), 1112(a), 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2002), and thus, service 
connection for the cause of the veteran's death on this basis 
is not warranted.

It is asserted that the veteran's service-connected left knee 
injury caused him to be practically bedridden, and that this 
contributed to his death.  

During the veteran's lifetime, service connection was in 
effect for limitation of extension of the left leg at 130 
degrees, residual of a gunshot wound with fracture of the 
tibia and patella and traumatic arthritis.  It was rated as 
50 percent disabling under Diagnostic Code 5261.  A service 
medical record indicates that a gunshot wound was sustained 
in September 1944, that a gunshot entered the lateromedial 
aspect of the leg below the knee joint and that it exited 
through the patella, breaking the patella, that there was pus 
in the wound, and that pieces of broken bones were removed in 
surgery.

At the time of a VA examination in April 1949, he had three 
centimeters of left thigh atrophy and 1 centimeters of left 
leg atrophy which could have been due to disuse and muscle 
injury.  His maximum left knee joint extension was to 130 
degrees and his maximum flexion was to 50 degrees.  

On private examination in March 1971, the knee joint could be 
extended to about 135 degrees with pain on further extension.  
There was a history of a patellectomy in 1958 and there was a 
diagnosis of ankylosis of the left knee joint.

On VA examination in January 1973, the veteran was helped to 
the examination room through the use of an attendant and a 
walking cane.  His left knee could be extended to 30 degrees 
and he had quadriceps atrophy.  X-rays revealed marked 
narrowing of the joint space.  

He was treated at a hospital in October 1975 for traumatic 
arthritis secondary to gunshot wound.  He had a swollen left 
knee joint with a slight flexion contracture.  Range of 
motion of the left lower extremity was limited due to pain.  
There were no other visible signs of inflammation.  He 
received hydrotherapy.  He was also diagnosed with pulmonary 
tuberculosis.

A 1990 field examination report with photographs indicates 
that the veteran was not bedridden and that he could attend 
to his personal needs and did not need an attendant.

Records from H. T. B., M.D. dating from July 1993 to December 
1995 reveal treatment for pulmonary tuberculosis, possible 
chronic obstructive pulmonary disease, bronchitis, and 
pneumonia, painful joints, and left knee traumatic arthritis.

In December 1996, the veteran was admitted to a private 
hospital in a wheelchair for body weakness.

In January 1997, he complained of dyspnea and cough and 
reported a past history of pulmonary tuberculosis.  No lower 
extremity complaints were made.  He was admitted to a private 
hospital due to dyspnea.  No concern over the left knee was 
reported.  The diagnosis was pneumonia.

The veteran was 81 years old when he died in January 1997.  
His death certificate indicates that he died from cardio-
respiratory arrest due to pneumonia due to pulmonary 
tuberculosis, and listed no other significant conditions 
contributing to his death.  The physician who signed the 
death certificate indicated in a letter received in December 
2000 that the veteran died at home and that she had last seen 
him on the day he was discharged from her hospital several 
days before his death.  The rationale for indicating the 
cause of the veteran's death, in the death certificate, was 
the fact that he had been hospitalized for pneumonia at the 
time of his last admission in January 1997.

A May 1997 letter from H. T. B., M.D. indicates that he had 
attended to the veteran several times as an outpatient in the 
hospital.  The veteran had started his outpatient department 
visits and confinements several years prior to his death.  He 
had been seen as an inpatient and outpatient as a case of 
bronchitis and traumatic arthritis.  The bronchitis over a 
span of about four years was recurrent and eventually 
developed into chronic obstructive pulmonary disease and 
pulmonary tuberculosis.  His left knee with traumatic 
arthritis also progressed, thus limiting his mobility 
including his ability to move from side to side.  Because of 
this, the veteran practically became bedridden and this 
aggravated his pulmonary tuberculosis and pneumonia which 
eventually caused his death.

In May 1999, the RO had a VA staff physician review the 
veteran's claims folder.  The VA physician noted that the 
private outpatient department records from 1993 showed that 
the veteran's pulmonary problem deteriorated between 1993 and 
1995 as on and off episodes of fever and cough.  She felt 
that this was probably due to chronic obstructive pulmonary 
disease exacerbations and lung infections.  She noted that 
these were managed with antibiotics, and that the veteran's 
pulmonary tuberculosis remained minimal after he was given 
adequate treatment.  She believed that the chronic 
obstructive pulmonary disease rendered the veteran to be 
immobile because of the compromised lung function and 
consequently predisposed the veteran to the development of 
lung infections.  She felt that it was not possible to 
attribute his death or lung problems to his leg disability.

After reviewing the treatment records which have been 
submitted, as well as the death certificate and the May 1999 
statement from Dr. B., the Board concludes that the 
etiologies indicated in the May 1999 VA medical opinion and 
the death certificate opinion are best supported by the 
evidence.  

The records show that the veteran received treatment 
primarily for pulmonary problems in the years before his 
death, and they do not support the progression of left knee 
disability to near immobility as stated by Dr. B..  

The veteran was in a wheelchair complaining of dyspnea, not 
left knee pain, when he presented for private treatment in 
December 1996.  This and the private treatment records 
showing treatment primarily for pulmonary problems in the 
years prior to the veteran's death supports the conclusion of 
the VA physician, to the effect that chronic obstructive 
pulmonary disease rendered the veteran immobile.  She 
reviewed Dr. B.s' records and noted that the veteran's lung 
function was compromised and opined that this was what 
predisposed the veteran to the development of lung 
infections.  Her explanation is persuasive.  

Dr. B.'s opinion is not supported by the death certificate or 
by the treatment records.  The death certificate, consistent 
with the VA physician's May 1999 opinion, indicates no other 
significant condition contributing to the veteran's death.  
Shortly before his death, treatment records show complaints 
of whole body weakness rather than the left knee and thus 
they better support the VA physician's May 1999 opinion and 
the death certificate.  There is no indication in any of the 
records that the veteran's health care providers were 
concerned for his overall health in light of impairment from 
his left knee.  This fact and no showing of immobility due to 
the service-connected left knee disability undermines Dr. 
B.'s conclusion.  

Moreover, the letter received in December 2000 from the 
doctor who signed the veteran's death certificate further 
solidifies the conclusion that the veteran's 
service-connected left knee disability was not inadvertently 
left out of the death certificate as an other significant 
cause of his death.  In December 2000, the doctor who signed 
the death certificate reaffirmed that the death was due to 
pneumonia.

Additionally, while the veteran's death certificate indicates 
that Dr. B. was the chief of a hospital where the veteran was 
treated, the records submitted indicate that he only treated 
the veteran between 1993 and 1995, and they do not reveal any 
indication that the left knee disability was getting worse or 
that they were impairing or were going to impair the 
veteran's overall health.  

In light of all of the above reasons and facts, we accord the 
VA physician's May 1999 opinion and the January 1997 death 
certificate more weight than Dr. B.'s May 1997 opinion.  
Stated differently, the Board has been presented with 
positive and negative evidence.  Dr. B. has opined that the 
service-connected disability rendered the veteran less 
capable of resisting the effects of the fatal disease 
process.  However, the more probative evidence, including the 
death certificate, private treatment records, a restatement 
by the physician who signed the death certificate, and the VA 
medical opinion are consistent with each other and are far 
more persuasive.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

The Board notes that the appellant in May 2000 indicated that 
she believed that the veteran's traumatic arthritis was 
material in causing his death.  However, as a layperson, she 
is unable to offer a competent opinion as to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.






		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

